IRVING R. KAUFMAN, District Judge.
In view of the history of adjudication relating to the Waterfront Compact, McK.Uneonsol.Laws N.Y. § 6700-aa et seq., N.J.S.A. 32:23-1 et seq. and since the likelihood of ultimate success upon the points here urged is remote, I have decided to deny the prayer seeking an order restraining the Waterfront Commission of New York Harbor, its two Commissioners and its Executive Director and General Counsel from enforcing Article IX and Article XII of the Waterfront Compact and Amendment to Regulation No. 7 and from performing other acts. In view of the fact that April 1, 1955 is the effective date of the Amendment to Regulation No. 7, I must resort to this short Memorandum, initially, with respect to that portion of the application which seeks a restraining order so that the parties may know at the earliest moment the disposition on this phase *303of the application.1 A more detailed Opinion will be filed subsequently. See 130 F.Supp. 303. So ordered.

. The matter was not brought on for argument before this Court until the afternoon of March 29,1955.